
	
		I
		112th CONGRESS
		1st Session
		H. R. 472
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Boren introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To reauthorize the Impact Aid Program under the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Impact Aid Fairness and Equity Act of
			 2011.
		2.Amendments to section
			 8002 (payments relating to Federal acquisition of real property)Section 8002 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7702) is amended to read as follows:
			
				8002.Payments
				relating to Federal acquisition of real property
					(a)In
				GeneralWhere the Secretary, after consultation with any local
				educational agency and with the appropriate State educational agency,
				determines for a fiscal year ending prior to October 1, 2003—
						(1)that the United States owns Federal
				property in the local educational agency, and that such property—
							(A)has been acquired
				by the United States since 1938;
							(B)was not acquired
				by exchange for other Federal property in the local educational agency which
				the United States owned before 1939; and
							(C)had an assessed value (according to
				original records (including reproductions of those records) documenting the
				assessed value of such property (determined as of the time or times when so
				acquired) prepared by the local official referred to in subsection (b)(3) or,
				when such original records are not available due to unintentional destruction
				(such as natural disaster, fire, flooding, pest infestation, or deterioration
				due to age), other records, including Federal agency records, local historical
				records, or other records that the Secretary determines to be appropriate and
				reliable) aggregating 10 percent or more of the assessed value of—
								(i)all real property
				in the local educational agency (similarly determined as of the time or times
				when such Federal property was so acquired); or
								(ii)all real property
				in the local educational agency as assessed in the first year preceding or
				succeeding acquisition, whichever is greater, only if—
									(I)the assessment of
				all real property in the local educational agency is not made at the same time
				or times that such Federal property was so acquired and assessed; and
									(II)State law
				requires an assessment be made of property so acquired; and
									(2)that such agency
				is not being substantially compensated for the loss in revenue resulting from
				such ownership by increases in revenue accruing to the agency from the conduct
				of Federal activities with respect to such Federal property, then such agency
				shall be eligible to receive the amount described in subsection (b).
						(b)Amount
						(1)In
				general(A)(i)(I)Subject to subclauses
				(II) and (III), the amount that a local educational agency shall be paid under
				subsection (a) for a fiscal year shall be calculated in accordance with
				paragraph (2).
									(II)Except as provided in subclause
				(III), the Secretary may not reduce the amount of a payment under this section
				to a local educational agency for a fiscal year by (aa) the amount equal to the
				amount of revenue, if any, the agency received during the previous fiscal year
				from activities conducted on Federal property eligible under this section and
				located in a school district served by the agency, including amounts received
				from any Federal department or agency (other than the Department of Education)
				from such activities, by reason of receipt of such revenue, or (bb) any other
				amount by reason of receipt of such revenue.
									(III)If the amount equal to the sum of
				(aa) the proposed payment under this section to a local educational agency for
				a fiscal year and (bb) the amount of revenue described in subclause (II)(aa)
				received by the agency during the previous fiscal year, exceeds the maximum
				amount the agency is eligible to receive under this section for the fiscal year
				involved, then the Secretary shall reduce the amount of the proposed payment
				under this section by an amount equal to such excess amount.
									(ii)For purposes of clause (i), the
				amount of revenue that a local educational agency receives during the previous
				fiscal year from activities conducted on Federal property shall not include
				payments received by the agency from the Secretary of Defense to
				support—
									(I)the operation of a domestic
				dependent elementary or secondary school; or
									(II)the provision of a free public
				education to dependents of members of the Armed Forces residing on or near a
				military installation.
									(B)If funds appropriated under section
				8014(a) are insufficient to pay the amount determined under subparagraph (A),
				the Secretary shall calculate the payment for each eligible local educational
				agency in accordance with subsection (h).
							(C)Notwithstanding any other provision of
				this subsection, a local educational agency may not be paid an amount under
				this section that, when added to the amount such agency receives under section
				8003(b), exceeds the maximum amount that such agency is eligible to receive for
				such fiscal year under section 8003(b)(1)(C), or the maximum amount that such
				agency is eligible to receive for such fiscal year under this section,
				whichever is greater.
							(D)Notwithstanding any other provision of
				this subsection, a local educational agency may not be paid an amount under
				this section that exceeds the total current expenditures of the agency in the
				second prior fiscal year.
							(E)Notwithstanding any other provision of
				this subsection, in fiscal years 2012, 2013, and 2014 a local educational
				agency may not be paid an amount under this section that is less than 85
				percent of its payment under this section for the prior fiscal year.
							(2)Application of
				current levied real property tax rateIn calculating the amount
				that a local educational agency is eligible to receive for a fiscal year, the
				Secretary shall apply the current levied real property tax rate for current
				expenditures levied by fiscally independent local educational agencies, or
				imputed for fiscally dependent local educational agencies, to the current
				annually determined aggregate assessed value of such acquired Federal
				property.
						(3)Determination of
				aggregate assessed valueSuch aggregate assessed value of such
				acquired Federal property shall be determined on the basis of the highest and
				best use of property adjacent to such acquired Federal property as of the time
				such value is determined, and provided to the Secretary, by the local official
				responsible for assessing the value of real property located in the
				jurisdiction of such local educational agency for the purpose of levying a
				property tax.
						(c)Applicability to
				Tennessee Valley Authority ActFor the purpose of this section,
				any real property with respect to which payments are being made under section
				13 of the Tennessee Valley Authority Act of 1933 shall not be regarded as
				Federal property.
					(d)Ownership by
				United StatesThe United States shall be deemed to own Federal
				property for the purposes of this Act, where—
						(1)prior to the
				transfer of Federal property, the United States owned Federal property meeting
				the requirements of subparagraphs (A), (B), and (C) of subsection (a)(1);
				and
						(2)the United States
				transfers a portion of the property referred to in paragraph (1) to another
				nontaxable entity, and the United States—
							(A)restricts some or
				any construction on such property;
							(B)requires that the
				property be used in perpetuity for the public purposes for which the property
				was conveyed;
							(C)requires the
				grantee of the property to report to the Federal Government (or its agent)
				regarding information on the use of the property;
							(D)except with the
				approval of the Federal Government (or its agent), prohibits the sale, lease,
				assignment, or other disposal of the property unless such sale, lease,
				assignment, or other disposal is to another eligible government agency;
				and
							(E)reserves to the
				Federal Government a right of reversion at any time the Federal Government (or
				its agent) deems it necessary for the national defense.
							(e)Local
				Educational Agency Containing Forest Service Land and Serving Certain
				CountiesBeginning with fiscal year 1995, a local educational
				agency shall be deemed to meet the requirements of subsection (a)(1)(C) if such
				local educational agency meets the following requirements:
						(1)Acreage and
				acquisition by the forest serviceThe local educational agency
				serves a school district that contains between 20,000 and 60,000 acres of land
				that has been acquired by the Forest Service of the Department of Agriculture
				between 1915 and 1990, as demonstrated by written evidence from the Forest
				Service satisfactory to the Secretary.
						(2)County
				charterThe local educational agency serves a county chartered
				under State law in 1875 or 1890.
						(f)Special
				Rule(1)Beginning with fiscal
				year 1994, and notwithstanding any other provision of law limiting the period
				during which fiscal year 1994 funds may be obligated, the Secretary shall treat
				the local educational agency serving the Wheatland R–II School District,
				Wheatland, Missouri, as meeting the eligibility requirements of section
				2(a)(1)(C) of the Act of September 30, 1950 (Public Law 874, 81st Congress) (as
				such section was in effect on the day preceding the date of enactment of the
				Improving America's Schools Act of 1994) (20 U.S.C. 237(a)(1)(C)) or subsection
				(a)(1)(C).
						(2)For each fiscal year beginning with
				fiscal year 1999, the Secretary shall treat the Webster School District, Day
				County, South Dakota as meeting the eligibility requirements of subsection
				(a)(1)(C) of this section.
						(3)For each fiscal year beginning with
				fiscal year 2000, the Secretary shall treat the Central Union, California;
				Island, California; Hill City, South Dakota; and Wall, South Dakota local
				educational agencies as meeting the eligibility requirements of subsection
				(a)(1)(C) of this section.
						(4)For the purposes of payments under
				this section for each fiscal year beginning with fiscal year 2000, the
				Secretary shall treat the Hot Springs, South Dakota local educational agency as
				if it had filed a timely application under section 8002 of the Elementary and
				Secondary Education Act of 1965 for fiscal year 1994 if the Secretary has
				received the fiscal year 1994 application, as well as exhibits A and B not
				later than December 1, 1999.
						(5)For purposes of payments under this
				section for each fiscal year beginning with fiscal year 2000, the Secretary
				shall treat the Hueneme, California local educational agency as if it had filed
				a timely application under section 8002 of the Elementary and Secondary
				Education Act of 1965 if the Secretary has received the fiscal year 1995
				application not later than December 1, 1999.
						(g)Former
				Districts
						(1)In
				generalWhere the school district of any local educational agency
				described in paragraph (2) is formed at any time after 1938 by the
				consolidation of two or more former school districts, such agency may elect (at
				any time such agency files an application under section 8005) for any fiscal
				year after fiscal year 1994 to have (A) the eligibility of such local
				educational agency, and (B) the amount which such agency shall be eligible to
				receive, determined under this section only with respect to such of the former
				school districts comprising such consolidated school districts as such agency
				shall designate in such election.
						(2)Eligible local
				educational agenciesA local educational agency referred to in
				paragraph (1) is any local educational agency that, for fiscal year 1994 or any
				preceding fiscal year, applied for and was determined eligible under section
				2(c) of the Act of September 30, 1950 (Public Law 874, 81st Congress) as such
				section was in effect for such fiscal year.
						(h)Payments with
				respect to fiscal years in which insufficient funds are
				appropriatedFor any fiscal
				year for which the amount appropriated under section 8014(a) is insufficient to
				pay to each eligible local educational agency the full amount determined under
				subsection (b), the Secretary shall ratably reduce the payment to each local
				educational agency under subsection (b).
					(i)Special
				RuleFor purposes of payments under this section for each fiscal
				year beginning with fiscal year 1998—
						(1)the Secretary
				shall, for the Stanley County, South Dakota local educational agency, calculate
				payments as if subsection (e) had been in effect for fiscal year 1994;
				and
						(2)the Secretary
				shall treat the Delaware Valley, Pennsylvania local educational agency as if it
				had filed a timely application under section 2 of Public Law 81–874 for fiscal
				year 1994.
						(j)Prior Year
				DataNotwithstanding any other provision of this section, in
				determining the eligibility of a local educational agency for a payment under
				subsection (b) or (h)(4)(B) of this section for a fiscal year, and in
				calculating the amount of such payment, the Secretary—
						(1)shall use data
				from the prior fiscal year with respect to the Federal property involved,
				including data with respect to the assessed value of the property and the real
				property tax rate for current expenditures levied against or imputed to the
				property; and
						(2)shall use data
				from the second prior fiscal year with respect to determining the amount of
				revenue referred to in subsection (b)(1)(A)(i).
						(k)Eligibility
						(1)Old Federal
				propertyExcept as provided in paragraph (2), a local educational
				agency that is eligible to receive a payment under this section for Federal
				property acquired by the Federal Government, before the date of the enactment
				of the Impact Aid Fairness and Equity Act of
				2011, shall be eligible to receive the payment only if the local
				educational agency submits an application for a payment under this section not
				later than 7 years after the date of the enactment of such Act.
						(2)Combined Federal
				propertyA local educational agency that is eligible to receive a
				payment under this section for Federal property acquired by the Federal
				Government before the date of the enactment of the Impact Aid Fairness and
				Equity Act of 2011 shall be eligible to receive the payment if—
							(A)the Federal
				property, when combined with other Federal property in the school district
				served by the local educational agency acquired by the Federal Government after
				the date of the enactment of such Act, meets the requirements of subsection
				(a); and
							(B)the local
				educational agency submits an application for a payment under this section not
				later than 7 years after the date of acquisition of the Federal property
				acquired after the date of the enactment of such Act.
							(3)New Federal
				propertyA local educational agency that is eligible to receive a
				payment under this section for Federal property acquired by the Federal
				Government after the date of the enactment of the
				Impact Aid Fairness and Equity Act of
				2011 shall be eligible to receive the payment only if the local
				educational agency submits an application for a payment under this section not
				later than 7 years after the date of acquisition.
						(l)Loss of
				eligibility
						(1)In
				generalNotwithstanding any other provision of this section, the
				Secretary shall make a minimum payment to a local educational agency described
				in paragraph (2), for the first fiscal year that the agency loses eligibility
				for assistance under this section as a result of property located within the
				school district served by the agency failing to meet the definition of Federal
				property under section 8013(5)(C)(iii), in an amount equal to 90 percent of the
				amount received by the agency under this section for the preceding year.
						(2)Local
				educational agency describedA local educational agency described
				in this paragraph is an agency that—
							(A)was eligible for,
				and received, a payment under this section for fiscal year 2002; and
							(B)beginning in
				fiscal year 2003 or a subsequent fiscal year, is no longer eligible for
				payments under this section as provided for in subsection (a)(1)(C) as a result
				of the transfer of the Federal property involved to a non-Federal
				entity.
							.
		3.Amendments to
			 section 8003 (payments for eligible federally connected children)Section 8003 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7703) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after such
			 agency, the following: including those children enrolled in a
			 State that has a State open enrollment policy (but not including children
			 enrolled in a distance learning program not residing within the defined
			 boundaries of the agency),;
				(B)in paragraph
			 (2)—
					(i)by
			 redesignating subparagraphs (D) through (F) as (E) through (G), respectively;
			 and
					(ii)by
			 inserting after subparagraph (C) the following:
						
							(D)Multiply the
				number of children described in subparagraphs (A) and (B) of paragraph (1) by a
				factor of 1.35 if the local educational agency has a total student enrollment
				of not less than 25,000 students, of which not less than 50 percent are
				children described in paragraph (1) and not less than 6,000 of such children
				are children described in subparagraph (A) and (B) of paragraph
				(1).
							;
					(2)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (B)—
					(i)in
			 the subparagraph heading by striking continuing;
					(ii)in
			 clause (i) by striking subclauses (I) and (II) and inserting the
			 following:
						
							(I)is a local
				educational agency whose boundaries are the same as a Federal military
				installation or the boundaries are the same as island property designated by
				the Secretary of the Interior to be property that is held in trust by the
				Federal Government and the agency has no taxing authority;
							(II)has an enrollment
				of children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 45 percent;
							(III)has a per-pupil
				expenditure that is less than—
								(aa)for a local educational agency that has a
				total student enrollment of 350 or more students, 150 percent of the average
				per-pupil expenditure of the State in which the agency is located; or
								(bb)for
				a local educational agency that has a total student enrollment of less than 350
				students—
									(AA)150 percent of
				the average per-pupil expenditure of the State in which the agency is located;
				or
									(BB)the average
				per-pupil expenditure of three comparable local educational agencies in the
				State in which the agency is located;
									(IV)has a tax rate
				for general fund purposes that is at least 95 percent of the average tax rate
				for general fund purposes of comparable local educational agencies in the
				State; and
							(V)for a local
				educational agency that has an enrollment of children described in subsection
				(a)(1) that constitutes a percentage of the total student enrollment of the
				agency which is not less than 30 percent, and has a tax rate for general fund
				purposes which is not less than 125 percent of the average tax rate for general
				fund purposes for comparable local educational agencies in the
				State;
							;
				and
					(iii)by
			 adding at the end the following:
						
							(iv)Special
				ruleNotwithstanding clause (i)(II), a local educational agency
				shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) if the agency—
								(I)has an enrollment
				of children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 35 percent
				including for purposes of determining eligibility those children described in
				subparagraph (F) and (G) of subsection (a)(1); and
								(II)was eligible to
				receive assistance under this paragraph in fiscal year
				2001.
								;
					(B)by striking
			 subparagraphs (C), (D), and (E);
				(C)by inserting after
			 subparagraph (B) the following:
					
						(C)Maximum amount
				for heavily impacted local educational agencies
							(i)In
				generalThe maximum amount that a heavily impacted local
				educational agency is eligible to receive under this paragraph for any fiscal
				year is the sum of the total weighted student units, as computed under
				subsection (a)(2) and subject to clause (ii), multiplied by the greater
				of—
								(I)four-fifths of the
				average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or
								(II)four-fifths of
				the average per-pupil expenditure of all of the States for the third fiscal
				year preceding the fiscal year for which the determination is made.
								(ii)Special
				rule(I)(aa)For a local educational agency with respect
				to which 35 percent or more of the total student enrollment of the schools of
				the agency are children described in subparagraph (D) or (E) (or a combination
				thereof) of subsection (a)(1), and has an enrollment of children described in
				subparagraph (A), (B), or (C) of such subsection equal to at least 10 percent
				of the agency's total enrollment, the Secretary shall calculate the weighted
				student units of those children described in subparagraph (D) or (E) of such
				subsection by multiplying the number of such children by a factor of
				0.55.
									(bb)For
				any local educational agency that received a payment under this clause in
				fiscal year 2006, the local educational agency shall not be required to have an
				enrollment of children described in subparagraphs (A), (B), or (C) of such
				subsection equal to at least 10 percent of the agency’s total
				enrollment.
									(II)For
				a local educational agency that has an enrollment of 100 or fewer children
				described in subsection (a)(1), the Secretary shall calculate the total number
				of weighted student units for purposes of subsection (a)(2) by multiplying the
				number of such children by a factor of 1.75.
								(III)For
				a local educational agency that does not qualify under (B)(i)(I) of this
				subsection and has an enrollment of more than 100 but not more than 1,000
				children described in subsection (a)(1), the Secretary shall calculate the
				total number of weighted student units for purposes of subsection (a)(2) by
				multiplying the number of such children by a factor of 1.25.
								(iii)Payment
				capThe amount of such payment to a local educational agency
				under this subparagraph shall be no more than needed to raise the per-pupil
				expenditure of such local educational agency to the higher of 110 percent of
				the State average per-pupil expenditure of the State in which the local
				educational agency is located or the average per-pupil expenditure of three
				comparable local educational
				agencies.
							;
				(D)by redesignating
			 subparagraph (F) as (D) and, in that subparagraph—
					(i)by
			 striking clause (ii);
					(ii)by
			 striking ; and at the end of clause (i) and inserting a period;
			 and
					(iii)by
			 striking the Secretary— and all that follows through
			 shall use and inserting the Secretary shall
			 use;
					(E)by redesignating
			 subparagraph (G) as (E) and, in that subparagraph, in the matter preceding
			 clause (i), by striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb); and
				(F)by redesignating
			 subparagraph (H) as (F) and, in that subparagraph—
					(i)in
			 clause (i)—
						(I)by striking
			 (B), (C), (D), or (E), and inserting (B) or
			 (C),;
						(II)by striking
			 by reason of and inserting due to;
						(III)by inserting
			 after clause (iii), the following: or as the direct
			 result of base realignment and closure or modularization as determined by the
			 Secretary of Defense and force structure change or force relocation,;
			 and
						(IV)by inserting
			 before the period at the end the following: or during such time as
			 activities associated with base closure and realignment, modularization, force
			 structure change, or force relocation is ongoing; and
						(ii)in
			 clause (ii)—
						(I)by striking
			 (D) or (E), as the case may be, and inserting
			 (C); and
						(II)by striking
			 (D) or (E) under and inserting (C) under;
						(3)in subsection
			 (b)(3)(B)—
				(A)by redesignating
			 clause (iv) as (v); and
				(B)by inserting after
			 clause (iii) the following:
					
						(iv)For any local
				educational agency that is providing a program of distant learning to children
				not residing within the legally defined boundaries of the agency, the Secretary
				shall disregard such children from such agency’s total enrollment when
				calculating the percentage under subclause (I) of clause (i) and shall
				disregard any funds received for such children when calculating the total
				current expenditures attributed to the operation of such agency when
				calculating the percentage under subclause (II) of clause
				(i).
						;
				(4)in subsection
			 (b)(3)(C) by striking or (E) of paragraph (2), as the case may
			 be and inserting of paragraph (2);
			(5)in subsection
			 (b)(3), by amending subparagraph (D) to read as follows:
				
					(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 100 percent of its threshold payment the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraph (1) or (2) (as the case
				may be) by multiplying—
						(i)a
				percentage, the denominator of which is the difference between the full amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment (as calculated
				under subparagraphs (B) and (C)) of all local educational agencies, and the
				numerator of which is the aggregate amount of the excess sums, by:
						(ii)the difference
				between the full amount computed under paragraph (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
						;
			(6)in subsection (c)
			 by amending paragraph (2) to read as follows:
				
					(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency is newly established by a State (first year of operation
				only).
					;
			(7)in subsection (e)
			 by striking paragraphs (1) and (2) and inserting the following:
				
					(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local education agency—
						(A)for fiscal year
				2012 shall not be less than 90 percent of the total amount that the local
				education agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii) for
				fiscal year 2009;
						(B)for fiscal year
				2013 shall not be less than 80 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2009;
						(C)for fiscal year
				2014 shall not be less than 70 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2009, of which such amount shall be considered a foundation
				payment for each succeeding fiscal year until such time as the agency’s maximum
				payment as determined under paragraphs (1) or (2) of subsection (b) as the case
				may be, exceeds the amount provided for under this subparagraph.
						(2)Ratable
				reduction
						(A)In
				generalIf the sums made available under this title for any
				fiscal year are insufficient to pay the full amounts that all local educational
				agencies in all States are eligible to receive under paragraph (1) for such
				year, then the Secretary shall ratably reduce the payments to all agencies for
				such year.
						(B)Additional
				fundsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
						;
				and
			(8)by striking
			 subsection (g).
			4.Amendments to
			 section 8007 (construction)Section 8007 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7707) is amended to read as follows:
			
				8007.Construction
					(a)School facility
				emergency and modernization grants authorized
						(1)In
				generalFrom 100 percent of the amount appropriated for each
				fiscal year under section 8014(e), the Secretary—
							(A)shall award
				emergency grants in accordance with this subsection to eligible local
				educational agencies to enable the agencies to carry out emergency repairs of
				school facilities; and
							(B)shall award
				modernization grants in accordance with this subsection to eligible local
				educational agencies to enable the agencies to carry out the modernization of
				school facilities.
							(2)PriorityIn
				approving applications from local educational agencies for emergency grants and
				modernization grants under this subsection, the Secretary shall give priority
				to applications in accordance with the following:
							(A)The Secretary
				shall first give priority to applications for emergency grants from local
				educational agencies that meet the requirements of paragraph (3)(A) and, among
				such applications for emergency grants, shall give priority to those
				applications from local educational agencies based on the severity of the
				emergency, as determined by the Secretary.
							(B)The Secretary
				shall next give priority to applications for modernization grants from local
				educational agencies that meet the requirements of paragraph (3)(B) and, among
				such applications for modernization grants, shall give priority to those
				applications from local educational agencies based on the severity of the need
				for modernization, as determined by the Secretary.
							(3)Eligibility
				requirements
							(A)Emergency
				grantsA local educational agency is eligible to receive an
				emergency grant under paragraph (2)(A) if—
								(i)the agency (or in
				the case of a local educational agency that does not have the authority to tax
				or issue bonds, the agency’s fiscal agent)—
									(I)has no practical
				capacity to issue bonds; or
									(II)has minimal
				capacity to issue bonds and is at not less than 75 percent of the agency’s
				limit of bonded indebtedness; or
									(ii)the agency is
				eligible to receive assistance under subsection (a) for the fiscal year and has
				a school facility emergency, as determined by the Secretary, that poses a
				health or safety hazard to the students and school personnel assigned to the
				school facility.
								(B)Modernization
				grantsA local educational agency is eligible to receive a
				modernization grant under paragraph (2)(B) if—
								(i)the agency
				receives a basic support payment under section 8003(b) for the fiscal year;
				or
								(ii)the agency
				receives a federal properties payment under section 8002 for the fiscal
				year.
								(C)Rule of
				constructionFor purposes of subparagraph (A)(i), a local
				educational agency—
								(i)has no practical
				capacity to issue bonds if the total assessed value of real property that may
				be taxed for school purposes is less than $25,000,000; and
								(ii)has minimal
				capacity to issue bonds if the total assessed value of real property that may
				be taxed for school purposes is at least $25,000,000 but not more than
				$50,000,000.
								(4)Award
				criteriaIn awarding emergency grants and modernization grants
				under this subsection, the Secretary shall consider the following
				factors:
							(A)The ability of the
				local educational agency to respond to the emergency, or to pay for the
				modernization project, as the case may be, as measured by—
								(i)the agency’s level
				of bonded indebtedness;
								(ii)the assessed
				value of real property per student that may be taxed for school purposes
				compared to the average of the assessed value of real property per student that
				may be taxed for school purposes in the State in which the agency is
				located;
								(iii)the agency’s
				total tax rate for school purposes (or for capital expenditures, if applicable)
				compared to the average total tax rate for school purposes (or the average
				capital expenditure tax rate, if applicable) in the State in which the agency
				is located; and
								(iv)funds that are
				available to the agency, from any other source, including subsection (a), that
				may be used for capital expenditures.
								(B)The percentage of
				property in the agency that is nontaxable due to the presence of the Federal
				Government.
							(C)The number and
				percentages of children described in subparagraphs (A), (B), (C), and (D) of
				section 8003(a)(1) served in the school facility with the emergency or served
				in the school facility proposed for modernization, as the case may be.
							(D)In the case of an
				emergency grant, the severity of the emergency, as measured by the threat that
				the condition of the school facility poses to the health, safety, and
				well-being of students.
							(E)In the case of a
				modernization grant—
								(i)the severity of
				the need for modernization, as measured by such factors as—
									(I)overcrowding, as
				evidenced by the use of portable classrooms, or the potential for future
				overcrowding because of increased enrollment; or
									(II)the agency’s
				inability to utilize technology or offer a curriculum in accordance with
				contemporary State standards due to the physical limitations of the current
				school facility; and
									(ii)the age of the
				school facility proposed for modernization.
								(5)Other award
				provisions
							(A)General
				provisions
								(i)Limitations on
				amount of funds
									(I)In
				generalThe amount of funds provided under an emergency grant or
				a modernization grant awarded under this subsection to a local educational
				agency that meets the requirements of subclause (II) of paragraph (3)(A)(i) for
				purposes of eligibility under subparagraph (A) or (B) of paragraph (3)—
										(aa)shall not exceed
				50 percent of the total cost of the project to be assisted under this
				subsection; and
										(bb)shall not exceed
				$4,000,000 during any 4-year period.
										(II)In-kind
				contributionsA local educational agency may use in-kind
				contributions to meet the matching requirement of subclause (I)(aa).
									(ii)Prohibitions on
				use of fundsA local educational agency may not use funds
				provided under an emergency grant or modernization grant awarded under this
				subsection for—
									(I)a project for a
				school facility for which the agency does not have full title or other
				interest;
									(II)stadiums or other
				school facilities that are primarily used for athletic contests, exhibitions,
				or other events for which admission is charged to the general public; or
									(III)the acquisition
				of real property.
									(iii)Supplement,
				not supplantA local educational agency shall use funds provided
				under an emergency grant or modernization grant awarded under this subsection
				only to supplement the amount of funds that would, in the absence of the
				Federal funds provided under the grant, be made available from non-Federal
				sources to carry out emergency repairs of school facilities or to carry out the
				modernization of school facilities, as the case may be, and not to supplant
				such funds.
								(iv)Maintenance
				costsNothing in this subsection shall be construed to authorize
				the payment of maintenance costs in connection with any school facility
				modernized in whole or in part with Federal funds provided under this
				subsection.
								(v)Environmental
				safeguardsAll projects carried out with Federal funds provided
				under this subsection shall comply with all relevant Federal, State, and local
				environmental laws and regulations.
								(vi)Carry-over of
				certain applicationsA local educational agency that applies for
				an emergency grant or a modernization grant under this subsection for a fiscal
				year and does not receive the grant for the fiscal year shall have the
				application for the grant considered for the following fiscal year, subject to
				the priority requirements of paragraph (2) and the award criteria requirements
				of paragraph (4).
								(B)Emergency
				grants; prohibition on use of fundsA local educational agency
				that is awarded an emergency grant under this subsection may not use amounts
				under the grant for the complete or partial replacement of an existing school
				facility unless such replacement is less expensive or more cost-effective than
				correcting the identified emergency.
							(6)ApplicationA
				local educational agency that desires to receive an emergency grant or a
				modernization grant under this subsection shall submit an application to the
				Secretary at such time, in such manner, and accompanied by such information as
				the Secretary may require. Each application shall contain the following:
							(A)A description of
				how the local educational agency meets the award criteria under paragraph (4),
				including the information described in clauses (i) through (iv) of paragraph
				(4)(A) and subparagraphs (B) and (C) of paragraph (4).
							(B)In the case of an
				application for an emergency grant—
								(i)a
				description of the school facility deficiency that poses a health or safety
				hazard to the occupants of the facility and a description of how the deficiency
				will be repaired; and
								(ii)a
				signed statement from an appropriate local official certifying that a
				deficiency in the school facility threatens the health or safety of the
				occupants of the facility or that prevents the use of all or a portion of the
				building.
								(C)In the case of an
				application for a modernization grant—
								(i)an
				explanation of the need for the school facility modernization project;
								(ii)the date on which
				original construction of the facility to be modernized was completed;
								(iii)a listing of the
				school facilities to be modernized, including the number and percentage of
				children determined under section 8003(a)(1) in average daily attendance in
				each school facility; and
								(iv)a
				description of the ownership of the property on which the current school
				facility is located or on which the planned school facility will be
				located.
								(D)A description of
				the project for which a grant under this subsection will be used, including a
				cost estimate for the project.
							(E)A description of
				the interest in, or authority over, the school facility involved, such as an
				ownership interest or a lease arrangement.
							(F)Such other
				information and assurances as the Secretary may reasonably require.
							(7)Report
							(A)In
				generalNot later than January 1 of each year, the Secretary
				shall prepare and submit to the appropriate congressional committees a report
				that contains a justification for each grant awarded under this subsection for
				the prior fiscal year.
							(B)DefinitionIn
				this paragraph, the term appropriate congressional committees
				means—
								(i)the Committee on
				Appropriations and the Committee on Education and the Workforce of the House of
				Representatives; and
								(ii)the Committee on
				Appropriations and the Committee on Health, Education, Labor, and Pensions of
				the
				Senate.
								.
		
